Citation Nr: 1635332	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-19 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a recurrent right knee disorder to include injury residuals and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1968 to March 1972.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) which denied service connection for right knee degenerative joint disease.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDING OF FACT

Recurrent right knee injury residuals to include degenerative joint disease originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for recurrent right knee injury residuals to include degenerative joint disease are met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for recurrent right knee injury residuals to include degenerative joint disease.  As such action represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  


II.  Service Connection for Recurrent Right Knee Injury Residuals

The Veteran asserts that service connection for recurrent right knee injuries is warranted as he injured his right knee during active service and has experienced recurrent right knee symptoms until the present day.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); See also Contant v. Principi, 17 Vet. App. 116 (2003).  

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The report of the Veteran's January 1968 physical examination for service entrance notes that the Veteran reported that his "r[igh]t knee [is] weak and collapses."  On contemporaneous physical evaluation, the Veteran was reported to exhibit no right knee or other lower extremity abnormalities.  As no right knee disorder was identified in the report of physical examination for service entrance, the presumption of soundness with regard to a recurrent right knee disorder attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  It is next necessary to determine if the presumption of soundness may be rebutted.  

The Veteran's service treatment records reflect that he was seen for right knee complaints.  An April 1968 treatment record states that the Veteran complained of right knee pain and weakness while walking, running, and performing physical training.  He reported having sustained a "previous injury 3 to 4 y[ea]rs ago."  An impression of a "poss[ible] old partial [medial collateral ligament] tear" was advanced.  Clinical documentation dated in April 1970 states that the Veteran complained of right medial knee pain associated with prolonged periods of standing.  Treating medical personnel variously reported that the Veteran had "hit pole with [right] knee while playing basketball" and "ran into the goalpost while playing basketball."  The Veteran was diagnosed with a "strained muscle [right] knee" and a "sprained right knee."  The report of the Veteran's March 1972 physical examination for service separation conveys that the Veteran was found to exhibit no right knee or other lower extremity abnormalities.  

The report of a November 2010 VA Joints examination and the January 2011 addendum thereto states that the Veteran was diagnosed with right knee degenerative joint disease.  The examiner concluded that "[i]t is the opinion of this examiner that the Veteran's right knee degenerative joint disease is not as likely as not related to his military service."  He commented further that "[c]ertainly medial compartment degenerative joint disease occurs quite commonly in the general population" and "[w]ithout a history of specific antecedent trauma or surgery, it is difficult to correlate the degenerative joint disease with a specific event or specific period of duty in which he was an active service member."  The VA physician did not address or otherwise discuss the Veteran's documented in-service April 1970 right knee trauma.  Given such deficiency, the Board finds that the examination report is of limited probative value.  

In his August 2016 Appellate Brief Presentation, the accredited representative indicated that the Veteran has "treated his right knee symptoms with massage and ibuprofen as needed in the years following discharge and utilizes a cane for assistance with walking."  

The Board observes that the record is devoid of clear and unmistakable evidence establishing that the Veteran's right knee injury residuals both pre-existed and were not aggravated by service and is therefore insufficient to rebut the presumption of soundness.  

The Veteran asserts that service connection for recurrent right knee injury residuals is warranted as the claimed disorder was initially manifested as the result of his in-service right knee trauma.  The Veteran sustained in-service right knee trauma while playing basketball.  He reported that he has experienced recurrent right knee symptoms since active service.  The Veteran has been diagnosed with right knee degenerative joint disease by a VA examiner.  The VA physician clarified that the onset of degenerative joint disease may be attributed to "a history of specific antecedent trauma."  The Board finds the evidence is therefore in at least equipoise as to whether the Veteran's recurrent right knee injury residuals including degenerative joint disease originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for recurrent right knee injury residuals including degenerative joint disease is now warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for recurrent right knee injury residuals to include degenerative joint disease is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


